Citation Nr: 9924410	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-33 3727A 	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the RO which denied service connection for a 
nervous disorder (subsequently described as an acquired 
psychiatric disorder, including PTSD).


FINDINGS OF FACT

1.  The veteran's current acquired psychiatric disorder 
(diagnosed as specific phobia, situational type) began during 
his active military service.  

2.  He has not submitted competent evidence to show a 
plausible claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (specific phobia, 
situational type) was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service in the Navy from August 1951 
to August 1955.  His service medical records are negative for 
a finding of a psychiatric disorder, and his August 1955 
separation examination revealed a normal psychiatric system.

The veteran's DD Form 214 reveals that he received the 
National Defense Service Medal, Good Conduct Medal, United 
Nations Service Medal, and the Korean Service Medal.  His 
service personnel records show that he served on board the 
U.S.S. Impeccable (a minesweeper) during much of his active 
duty, including when the ship was periodically in the waters 
off Korea in 1952-1953 during the Korean War.  The veteran's 
primary duties were those of a fireman (engine room worker).  
Records show that his ship conducted mine sweeping and 
patrolling operations, and on one occasion the ship came 
under enemy fire and on another occasion it provided gunfire 
support for another ship which was under fire.

Private hospital records from March 1991 show the veteran was 
admitted to the hospital due to atrial fibrillation, and 
during the admission he was primarily treated for 
cardiovascular and other physical problems.  As to 
psychiatric problems, it was noted there was a past medial 
history of anxiety depressive disorder with claustrophobia 
and agoraphobia secondary to trauma in the Korean War; an 
anxiety depressive disorder with agoraphobia was diagnosed on 
admission; and an anxiety disorder was diagnosed at hospital 
discharge.

In April 1997, the veteran filed a claim of service 
connection for a psychiatric disorder.

The veteran underwent a VA mental examination, performed by a 
psychologist, in June 1997, and the doctor reviewed the 
veteran's records.  The veteran reported that he served on 
board the Impeccable which was responsible for conducting 
minesweeping off Korea during the war.  He stated that his 
military occupational specialty was that of an engineman and 
he was stationed below deck the majority of the time he was 
on duty.  He related that with respect to combat exposure, he 
"tasted salt water spray from enemy fire" and explained 
that the ship was close to enemy fire but took no direct 
hits.  He reported that no crew members were lost or injured 
by enemy fire.  He stated that he became increasingly anxious 
by being assigned below water level in the minesweeper and 
was fearful of the ship being hit, the room being flooded, 
and having no way to escape.  He stated that he began to 
notice that he became light-headed when confined to close 
quarters.  He stated that he was now uncomfortable around a 
lot of people.  He reported that he had had problems with 
anxiety and agoraphobia and claustrophobia since service.  He 
stated that he had not received any psychiatric treatment but 
that his family physician had prescribed him anti-anxiety 
medication since 1991.  Following clinical examination and 
psychological testing, the diagnostic impression was specific 
phobia, situational type (claustrophobia).  The examiner 
stated that the veteran's present report suggested that his 
phobia had its origins while in the Navy during the Korean 
War and was related to his assignment of being confined to an 
engine room during mine sweeping operations.  The examiner 
also stated that the veteran reported no specific trauma or 
traumatic event which would meet the criteria for the 
presence of PTSD.

In an October 1997 notice of disagreement, the veteran stated 
that his nervous condition developed while he was in the Navy 
and on board ship.  He stated that having to work for four 
hours at a time in the engine room with the hatch closed 
caused fear and that he now had a nervous condition 
(claustrophobia) as a result.

In his December 1997 substantive appeal, the veteran again 
asserted that he was claustrophobic as a result of his duties 
while on board the Impeccable.

In a November 1998 statement, the veteran asserted that he 
had an anxiety disorder due to his Navy service.  He stated 
that the condition resulted from being involved in 
minesweeping in hostile waters with the hatches closed and 
being confined to a small area.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires, among other things, a diagnosis 
of such condition.  38 C.F.R. § 3.304(f).

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The issue on appeal is service connection for an acquired 
psychiatric disorder, including PTSD.  With regard to PTSD, 
the claim for service connection is implausible and not well 
grounded because there has never been a diagnosis of PTSD.  
Thus, this aspect of the claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).  

The veteran primarily argues that service connection is 
warranted for another type of acquired psychiatric disorder, 
which was diagnosed at the recent VA examination as a 
specific phobia, situational type (claustrophobia).  The 
Board finds this aspect of the claim to be well grounded.  
Id.  

The veteran's service personnel records from his 1951-1955 
active duty show that during part of his service he was an 
engine room worker on a minesweeper off the coast of Korea 
during the war, and during operations of the ship he was 
confined below deck.  At times the ship came under fire, 
returned fire, and of course was involved in hazardous 
minesweeping operations.  The veteran's recent account of his 
service duties is consistent with his service records, and 
his account of being fearful while confined below deck on a 
minesweeper engaged in combat operations is plausible.  While 
there is no evidence of a psychiatric disorder during service 
or for many years later, the veteran maintains that he has 
had anxiety and claustrophobia since service.  The history in 
the 1991 private hospital records (of psychiatric symptoms 
including claustrophobia from trauma during the Korean War) 
appears credible, as such history was given well before the 
filing of any claim for VA benefits and without apparent 
compensatory motive.  At the 1997 VA examination, the doctor 
essentially linked the current diagnosis (specific phobia, 
situational type (claustrophobia)) with the veteran's service 
duties aboard the minesweeper.  The Board notes that the 
specific diagnosis is a type of anxiety disorder under DSM-
IV.  

Although there is evidence against the claim for service 
connection (particularly the negative service medical records 
and a gap of many years after service without medical 
documentation of a psychiatric disorder), there is also 
evidence (descibed above) that the condition diagnosed after 
discharge was incurred in service.  38 C.F.R. § 3.303(d).  
The evidence for and against the claim is approximately 
balanced, and in such circumstances reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).  
The Board concludes that the veteran's current acquired 
psychiatric disorder, diagnosed as specific phobia, 
situational type, was incurred in service, warranting service 
connection.






ORDER

Service connection for an acquired psychiatric disorder 
(specific phobia, situation type) is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals





 

